Citation Nr: 1129344	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for prostate cancer has been received.

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Thomas M. Hunter, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1969 followed by service in the reserves.  He died in December 2008.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a December 10, 2008 decision, the Board denied the Veteran's claims.  The Veteran died on December [redacted], 2008.  On January 5, 2009, the Veteran's widow filed a Notice of Appeal at the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Veteran's widow requested that she be substituted into the Veteran's claim pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat 4145, 4151, (2008) (codified at 38 U.S.C.A. § 5121A).  In a September 2010 Order, the Court granted the motion for substitution nunc pro tunc.  Subsequently, in December 2010, the Court granted the joint motion for remand (Joint Motion) filed by representatives for both parties, vacating the portion of the Board's decision which held that new and material evidence had not been received sufficient to reopen a claim for service connection for prostate cancer, and remanding that claim to the Board for further proceedings consistent with the joint motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for prostate cancer, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated February 2003, the RO denied the Veteran's claim of service connection for prostate cancer.  He was properly notified and did not file an appeal, and that decision became final.

2.  Evidence received since the February 2003 decision is neither cumulative nor redundant of the evidence of record and relates to an unestablished fact necessary to substantiate the claim of service connection for prostate cancer.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for service connection for prostate cancer is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Analysis-New and Material Evidence

In a February 2003 rating decision the RO determined that service connection was not warranted for prostate cancer.  It was noted, in essence, that the service treatment records were negative for any signs of prostate cancer, there was no history of prostate cancer from prior to 1998, and there was no evidence of exposure to herbicides.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

The evidence received since the February 2003 rating decision includes private medical records, VA outpatient records, and additional statements from the Veteran.  In the August 2004 Duty to Assist letter sent by the RO, the Veteran was informed that one of the reasons his claim had previously been denied was that there was no evidence of in-service exposure to herbicides, and the Veteran did not serve in Vietnam.  The Veteran remarked in January 2005 that he was exposed to herbicides while serving with the 586th Heavy Equipment Maintenance Company in Okinawa.  Service personnel records reflect that the Veteran served in Okinawa from November 1967 through May 1969 with the 586th Heavy Equipment Maintenance Company and the U.S. Army Maintenance Corps 2d Logistical Command.  

In the December 2010 Joint Motion, the parties pointed out that at the time of the prior denial of the claim in 2003, the record was devoid of any evidence of in-service Agent Orange exposure.  The parties indicated that the Veteran's January 2005 statement provided lay evidence that could support a theory of direct exposure to herbicides.

The Board finds that the January 2005 statement from the Veteran is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim, as it provides lay evidence of exposure to herbicides, and for the purposes of determining if new and material evidence has been received, the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the claim for service connection for prostate cancer must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for prostate cancer; to this extent, the appeal is granted.


REMAND

As noted above, In a September 2010 Order, the Court granted the Veteran's widow's motion for substitution nunc pro tunc.

The Board notes that the Director, Compensation and Pension Service, issued a Fast Letter that provided guidance on processing claims involving substitution of parties, in August 2010.  See Fast Letter 10-30.  The letter noted that unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.

In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 to address the issue even further.  See 76 Fed. Reg. 8666-8674 (February 15, 2011).

As noted, the Fast Letter and the proposed regulations indicate that this type of a claim differs from an accrued benefits claim, in part, as evidence can be added to the record.  In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  In these cases, involving substitution, additional evidence can be added to the file.  In this case, after obtaining substitution, the current appellant submitted additional evidence consisting of two newspaper articles from the internet that allude to the presence of herbicides in Okinawa.  The appellant has not waived initial RO consideration of this evidence.  As the claim is being remanded for additional reasons, that evidence should undergo initial review by the RO/AMC.

The appellant further claims that service connection for prostate cancer should be granted secondary to exposure to herbicides.  She asserts that the Veteran was exposed to herbicides while serving in Okinawa from November 1967 through May 1969 with the 586th Heavy Equipment Maintenance Company and the U.S. Army Maintenance Corps 2d Logistical Command.

The Board observes that the VA Adjudication Procedure Manual and Manual Rewrite (M21-1 MR) provides for verification of exposure to herbicides in locations other than in the Republic of Vietnam.

The M21-1 MR, pt. IV, subpt. II, Ch.2 sec. C, para. 10(o) concerns verification of exposure to herbicides in areas other than in the Republic of Vietnam.  Concerning the Veteran's claimed exposure to herbicides, he has provided the approximate dates (from November 1967 through May 1969) and location (Okinawa).  Thus, the other steps outlined in the M21-1 MR, pt. IV, subpt. II, Ch.2 sec. C, para. 10(o) must be completed to confirm the claimed herbicide exposure while serving in Okinawa.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should complete the steps outlined in the M21-1 MR, pt. IV, subpt. II, Ch.2 sec. C, para;. 10(o) concerning verification of exposure to herbicides while serving from November 1967 through May 1969 at Okinawa.  Any additional action necessary for independent verification of exposure to herbicides, to include follow-up action requested by any contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the RO/AMC should notify the appellant's attorney and afford them the opportunity to respond.

2.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

4.  If any benefit sought on appeal remains denied, the RO must furnish to the appellant and her attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


